Case 10-60990-wlh       Doc 82    Filed 03/01/21 Entered 03/01/21 12:20:06            Desc Main
                                  Document      Page 1 of 3




  IT IS ORDERED as set forth below:



  Date: March 1, 2021

                                            _____________________________________
                                                       Wendy L. Hagenau
                                                  U.S. Bankruptcy Court Judge

_______________________________________________________________




                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF GEORGIA
                                 ATLANTA DIVISION

   IN RE:                                       :       CHAPTER 7
                                                :
   BOBBY MANALCUS WILBANKS                      :       CASE NO. 10-60990-WLH
   and KIMBERLY ANN WILBANKS,                   :
                                                :
            Debtors.                            :

               ORDER APPROVING EMPLOYMENT OF ACCOUNTANTS

            On February 24, 2021 S. Gregory Hays, the Chapter 7 Trustee in the above-

   styled case (the “Trustee”), filed an application for approval of employment of Hays

   Financial Consulting, LLC (“Firm”) as accountants for Trustee [Doc. No. 80]. It appears

   that Firm is qualified to represent Trustee in this case and that they represent no interest

   adverse to the Debtor or Debtor’s estate in the matters upon which they are to be

   engaged, and that their employment is necessary and is in the best interests of the estate;

   accordingly, it is hereby

            ORDERED that pursuant to 11 U.S.C. § 327 and Bankruptcy Rule 2014, Trustee

   is hereby authorized to employ Hays Financial Consulting, LLC as accountants to
Case 10-60990-wlh      Doc 82     Filed 03/01/21 Entered 03/01/21 12:20:06           Desc Main
                                  Document      Page 2 of 3



   Trustee in this case for the purposes and terms specified in the Application For Approval

   of Employment of Hays Financial Consulting, LLC as Accountants for the Trustee for

   reasonable compensation and reimbursement of expenses as the Court may award under

   applicable law after notice and hearing based upon an application to be filed in the case.

   No payments or reimbursement of expenses shall be made to Firm without Court

   approval pursuant to applicable law.

          ORDERED that this Order is entered subject to written objection of the U.S.

   Trustee or any other party in interest within twenty-one (21) days from the date of entry

   of this Order. Any objection to this Order shall be served on the United States Trustee,

   Trustee, and counsel for Trustee. If an objection is timely filed, then Trustee shall

   schedule a hearing on the Application and such objection pursuant to the Court’s open

   Calendar Procedures, and shall provide notice of such hearing to the United States

   Trustee, Trustee, and the objecting party.

                                   [END OF DOCUMENT]


   Draft order prepared and presented by:

       /s/ S. Gregory Hays
   S. Gregory Hays
   Chapter 7 Trustee

   Hays Financial Consulting, LLC
   2964 Peachtree Street, NW
   Suite 555
   Atlanta, Georgia 30305
   (404) 926-0060
Case 10-60990-wlh      Doc 82    Filed 03/01/21 Entered 03/01/21 12:20:06   Desc Main
                                 Document      Page 3 of 3



   Identification of parties to be served:

   S. Gregory Hays
   Hays Financial Consulting, LLC
   2964 Peachtree Road, NW
   Suite 555
   Atlanta, GA 30305

   Office of the United States Trustee
   362 Richard B. Russell Building
   75 Ted Turner Drive, SW
   Atlanta, GA 30303

   Bobby Manalcus Wilbanks
   426 Ellington Rd
   Oxford, GA 30054

   Kimberly Ann Wilbanks
   426 Ellington Rd
   Oxford, GA 30054

   Karen Scott Greene
   Karen Scott Greene, PC
   PO Box 390322
   Snellville, GA 30039
